Case 1:20-cv-01228-CFC-JLH Document 44 Filed 07/29/21 Page 1 of 3 PageID #: 1902




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

  WSOU INVESTMENTS, LLC d/b/a
  BRAZOS LICENSING AND
  DEVELOPMENT,
                                                 C.A. No. 20-1228-CFC-JLH
                      Plaintiff,                 C.A. No. 20-1229-CFC-JLH
                                                 C.A. No. 20-1231-CFC-JLH
        v.                                       C.A. No. 20-1232-CFC-JLH
                                                 C.A. No. 20-1233-CFC-JLH
  XILINX, INC.,

                      Defendant.

        STIPULATION AND PROPOSED ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

 WSOU Investments, LLC d/b/a Brazos Licensing and Development and Defendant

 Xilinx, Inc., through their undersigned counsel and subject to the approval of the

 Court, that the time for the parties to file a proposed Scheduling Order and joint letter

 in the above captioned actions shall be extended to August 2, 2021.

       The reason for this stipulation is to allow the parties additional time to attempt

 to resolve disputes that have arisen regarding the terms of the Proposed Scheduling

 Order. The requested extensions should not disrupt the schedule in this case, as a

 Rule 16 conference has not been scheduled in this matter.
Case 1:20-cv-01228-CFC-JLH Document 44 Filed 07/29/21 Page 2 of 3 PageID #: 1903




 Dated: July 29, 2021

 DEVLIN LAW FIRM LLC                   YOUNG CONAWAY STARGATT
                                        & TAYLOR, LLP

 /s/ James M. Lennon                   /s/ Beth A. Swadley
 James M. Lennon (No. 4570)            Anne Shea Gaza (No. 4093)
 1526 Gilpin Avenue                    Robert M. Vrana (No. 5666)
 Wilmington, DE 19806                  Beth A. Swadley (No. 6331)
 Phone: (302) 449-9010                 Rodney Square
 Fax: (302) 353-4251                   1000 N. King Street
 jlennon@devlinlawfirm.com             Wilmington, Delaware 19801
                                       (302) 571-6600
 OF COUNSEL:                           agaza@ycst.com
                                       rvrana@ycst.com
 Jonathan K. Waldrop
                                       bswadley@ycst.com
 jwaldrop@kasowitz.com
 Darcy L. Jones
                                        OF COUNSEL:
 djones@kasowitz.com
 Marcus A. Barber                      Hilda C. Galvan
 mbarber@kasowitz.com                  JONES DAY
 John W. Downing                       2727 North Harwood Street
 jdowning@kasowitz.com                 Dallas, TX 75201-1515
 Heather S. Kim                        (214) 969-4556
 hkim@kasowitz.com                     hcgalvan@jonesday.com
 Jack Shaw
                                       David B. Cochran
 jshaw@kasowitz.com
                                       JONES DAY
 ThucMinh Nguyen
                                       901 Lakeside Avenue
 tnguyen@kasowitz.com
                                       Cleveland, Ohio 44114-1190
 KASOWITZ BENSON TORRES LLP
                                       (216) 586-7029
 333 Twin Dolphin Drive, Suite 200
                                       dcochran@jonesday.com
 Redwood Shores, CA 94065
 Telephone: (650) 453-5170             Thomas W. Ritchie
 Facsimile: (650) 453-5171             JONES DAY
                                       77 West Wacker Dr.
 Shelley Ivan
                                       Chicago, IL 60601-1692
 sivan@kasowitz.com
                                       (312) 269-4003
 KASOWITZ BENSON TORRES LLP
                                       twritchie@jonesday.com
 1633 Broadway
 New York, NY 10019                     Attorneys for Xilinx, Inc.
 (212) 506-1700
Case 1:20-cv-01228-CFC-JLH Document 44 Filed 07/29/21 Page 3 of 3 PageID #: 1904




 Paul G. Williams
 pwilliams@kasowitz.com
 KASOWITZ BENSON TORRES LLP
 1230 Peachtree Street N.E., Suite 2445
 Atlanta, GA 30309
 Telephone: (404) 260-6080
 Facsimile: (404) 260-6081

 Attorneys for Plaintiff


                     SO ORDERED this              day of July, 2021.



                                      United States Magistrate Judge
